Title: From Thomas Jefferson to Albert Gallatin, 30 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            
                        ca. 30 Oct. 1808
                     
                        
                        The accounts of the reciepts and expenditures during the year ending on the 30th. day of Sep. last, being not yet made up, a correct statement will here after be transmitted from the treasury. in the mean time it is ascertained that the reciepts have amounted to 17,950,000 
                     near 18. millions of Dollars, which with the eight millions & an half in the treasury at the beginning of the year, have enabled us, after meeting the current demands, & interest incurred, to pay 2,320,000— Dollars of the principal of our funded debt and left us in the treasury on that day near fourteen millions of Dollars. of these 5,350,000 D. will be necessary to pay what will be due on the 1st day of Jan. next; which extinquishing 7,670,000 D. of principal during the current year, will compleat the reimbursement of the 8. per cent stock & with the paiments made in the six & an half preceding years will have extinguished 33,580,000 D.    of the principal  of the funded debt, beng the whole which could be paid or purchased within the limits of the law & of our contracts. the amount of principal thus discharged, will have liberated the revenue from about upwards of two millions of Dollars of interest & added that sum annually to the disposable surplus. The probable accumulation of the surplusses of revenue, beyond what can be applied to the paiment of the public debt, whenever the freedom & safety of our commerce shall be restored, merits the consideration of Congress. shall it lie unproductive in the public vaults? shall the revenue be reduced? or shall it not rather be appropriated to the improvements of roads, canals rivers, education, and other great foundations of prosperity & union, under the powers which Congress may already possess, or such amendment of the constitution as may be approved by the states? while uncertain of the course of things, the time may be advantageously employed in obtaining the powers preparatory to commencing a system of improvement, should that be thought best.
                        
                            
                        
                    
                  [Text in italics in Albert Gallatin’s hand]
                    